DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 12-20, 22-25, 27-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sears (20200111259) in view of Bablumyan (U.S. Patent Pub. No. 2019/0056693).
As to claim 1, Sears (Figs. 1-2B,8,16,19-25) discloses an eye box expander (head mounted display device having an optical combiner including a waveguide which widens a field of view [0075,0149,0181,0195,0226]), comprising: 

an outcoupling element positioned to direct the image across the wave guide and to a holographic optical element (image output region includes decoupling elements on opposite sides of the waveguide where the decoupling elements include gratings or mirrors across from holographic optical elements [0136,0190,0191,0242]).
However, Sears does not teach the concept of position to duplicate the image and direct the duplicated image across waveguide. Bablumyan teaches position to duplicate the image and direct the duplicated image across waveguide (Bablumyan: para 0061-0065, duplicate the image…mirror positioned on the opposite side the assembly 158).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sears in view of the teachings of Bablumyan so as to resolve issues with current embodiments including astigmatism, image overlap, color balance, and small light engine pupils leading to reduced eye boxes.
As to claim 15, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses a set of eyewear (augmented reality head mounted display glasses 
As to claim 16, the combination teaches: (Sears: Figs. 1-2B,8,16, 19-25) discloses an augmented reality display (augmented reality head mounted display glasses [0075,0149,0181,0195,0226]), comprising: 
an eyewear system that includes a lens that acts as a wave guide (eyeglasses include optical display assembly with waveguides [0122,0185,0192,0226-0229]); 
an incoupling element positioned to direct a light field into the lens such that the light field is internally reflected within the lens (coupling elements 2452 in coupling area 2444 reflects images from light source 2470 to propagate through waveguide 2442 [0226-0229]); and 
an outcoupling element positioned to direct the light field to a holographic optical element attached to the lens opposite the outcoupling element (image output region includes decoupling elements on opposite sides of the waveguide where the decoupling elements include gratings or mirrors across from holographic optical elements [0136,0190,0191,0242]).
As to claim 29, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses a method of making an image expander (method of forming a head mounted display device having an optical combiner including a waveguide which widens a field of view image [0075,0149,0181,0195,0226]) comprising: 
attaching an incoupling element to a wave guide such that an image is directed into the wave guide and the image is internally reflected within the wave 
attaching an outcoupling element to the wave guide to direct the image across the wave guide and to a holographic optical element (image output region includes decoupling elements on opposite sides of the waveguide where the decoupling elements include gratings or mirrors across from holographic optical elements [0136,0190,0191,0242]).
However, Sears does not teach the concept of position to duplicate the image and direct the duplicated image across waveguide. Bablumyan teaches position to duplicate the image and direct the duplicated image across waveguide (Bablumyan: para 0061-0065, duplicate the image…mirror positioned on the opposite side the assembly 158).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sears in view of the teachings of Bablumyan so as to resolve issues with current embodiments including astigmatism, image overlap, color balance, and small light engine pupils leading to reduced eye boxes.
As to claim 2, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the incoupling element comprises an optical grating (coupling elements include gratings [0190,0228,0241]).

As to claim 4, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the incoupling element comprises a prism (coupling elements include prisms [0232]).
As to claim 5, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the outcoupling element comprises a set of half-silvered mirrors (image output region includes optical combiner in the form of half mirrors [0136,0216]).
As to claim 7, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the thickness of the eye box expander is less than or equal to 4mm (the waveguide lens may be 0.5-1mm thick [0192]).
As to claim 12, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses a display that injects a second image into and end of a wave guide opposite the incoupling element (array of microleds 2470 projects red, green, and blue images into the waveguide opposite coupling 2452 [0198,0214,0215,0226,0228]), such that the second image is reflected to a user via the set of half-silvered mirrors (image output region includes optical combiner in the form of half mirrors [0136,0216]).
As to claim 13, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the duplicated image is reflected from the holographic optical element to an observer (images are reflected from holographic optical elements to the user [0136,0190,0191,0242], see also Bablumyan: para 0061-0065, duplicate the 
As to claim 14, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the incoupling element is attached to the wave guide (coupling elements 2452 attached to waveguide 2442 in coupling area 2444 [0226-0229]); 
the outcoupling element is attached to the wave guide (decoupling elements attached to waveguide 2442 in decoupling area [0227]); and 
the holographic optical element is attached to the wave guide opposite the outcoupling element (image output region includes decoupling elements on opposite sides of the waveguide where the decoupling elements include gratings or mirrors across from holographic optical elements [0136,0190,0191,0242]).
However, Sears does not teach the concept of position to duplicate the light field and direct the duplicated light field to an optical element. Bablumyan teaches position to duplicate the light field and direct the duplicated light field to an optical element (Bablumyan: para 0061-0065, duplicate the image…mirror positioned on the opposite side the assembly 158).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sears in view of the teachings of Bablumyan so as to resolve issues with current embodiments including astigmatism, image overlap, color balance, and small light engine pupils leading to reduced eye boxes.

As to claim 18, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the outcoupling element comprises an optical grating (image output region includes decoupling elements in the form of gratings [0191,0242]).
As to claim 19, the combination teaches: (Sears: Figs. 1-2B, 8, 16, 19-25) discloses the incoupling element comprises a prism (coupling elements include prisms [0232]).
As to claim 20, the combination teaches: (Sears: Figs. 1-2B, 8, 16, 19-25) discloses the outcoupling element comprises a set of half-silvered mirrors (image output region includes optical combiner in the form of half mirrors [0136, 0216]).
As to claim 22, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the thickness of the lens is less than or equal to 4mm (the waveguide lens may be 0.5-1mm thick [0192]).
As to claim 23, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the light field is generated by an electronic display (electronic display generates the augmented reality images applying the red, green, and blue light to the waveguide [0144,0194]).
As to claim 24, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the electronic display is connected to a computer system having one or more processors and memory storing executable instructions that, as a result of being executed by the one or more processors, cause the computer system to 
As to claim 25, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the light field is superimposed on an image transmitted through the lens (generated images are overlayed on the see-through real-world image forming the augmented reality scene [0041]).
As to claim 27, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses a micro-led that injects an image into and an end of the lens opposite the incoupling element (array of microleds 2470 projects light into the waveguide opposite coupling 2452 [0198,0214,0215,0226,0228]), such that the image is reflected to a user via the set of half-silvered mirrors (image output region includes optical combiner in the form of half mirrors [0136,0216]).
As to claim 28, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the duplicated light field is reflected from the holographic optical element to an observer (images are reflected from holographic optical elements to the user [0136,0190,0191,0242], see also Bablumyan: para 0061-0065, duplicate the image…mirror positioned on the opposite side the assembly 158) with an expanded eye box and an expanded field of view (which widens a field of view image [0075,0149,0181,0195,0226]).
As to claim 30, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the incoupling element comprises an optical grating (coupling elements include gratings [0190,0228,0241]).

As to claim 32, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the incoupling element comprises a prism (coupling elements include prisms [0232]).
As to claim 33, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the outcoupling element comprises a set of half-silvered mirrors (image output region includes optical combiner in the form of half mirrors [0136,0216]).
As to claim 35, the combination teaches: (Sears: Figs. 1-2B,8,16,19-25) discloses the duplicate image is reflected from the holographic optical element to an observer (images are reflected from holographic optical elements to the user [0136,0190,0191,0242], see also ) with an expanded eye box and an expanded field of view (which widens a field of view image [0075,0149,0181,0195,0226]).

Claim(s) 10 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears (20200111259) in view of Bablumyan in further view of Frederiksen (20190219676).
As to claim 10, the combination does not explicitly disclose the holographic optical element is produced using a holographic printer.
Frederiksen discloses holographic optical elements are produced using a holographic printer (holographic optical elements HOE are produced pixel by pixel by a holographic printer [0087,0111]).

As to claim 34, the combination does not explicitly disclose producing the holographic optical element using a holographic printer.
Frederiksen discloses producing the holographic optical element using a holographic printer (holographic optical elements HOE are produced pixel by pixel by a holographic printer [0087,0111]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used a holographic printer as taught by Frederiksen in the device of the combination. The suggestion/motivation would have been to allow specific optical functions to be applied to each pixel as desired [0087].

Claim(s) 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears (20200111259) in view of Bablumyan in further view of Shanks (20180131926).
As to claim 11, the combination does not explicitly disclose eye relief of the eye box expander is between 10 and 15mm.
Shanks discloses a near eye augmented reality display with eye relief between 10 and 15mm (eye relief is 12 mm [0043,0056,0059]).

As to claim 26, the combination does not explicitly disclose eye relief of the augmented reality display is between 10 and 15mm.
Shanks discloses a near eye augmented reality display with eye relief between 10 and 15mm (eye relief is 12 mm [0043,0056,0059]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used an eye relief between 10 and 15 mm as taught by Shanks in the device of the combination. The suggestion/motivation would have been to provide an optimum distance for focusing based on the type of eyewear used [0043].
Allowable Subject Matter
Claims 6, 8, 9, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEJOON AHN/Primary Examiner, Art Unit 2628